Exhibit 11 JOINT FILING AGREEMENT The undersigned reporting persons hereby agree that, pursuant to Rule 13d-1(k) of Regulation 13D promulgated by the Securities and Exchange Commission pursuant to the Securities Exchange Act of 1934, as amended, the statements filed pursuant to this Schedule 13D, to which this Agreement is filed as an exhibit, are filed on behalf of each of them. VANGUARD NATURAL GAS, LLC BY:VANGUARD NATURAL RESOURCES, LLC, its sole member. By: /s/ Scott W. Smith Name: Scott W. Smith Title: President, Chief Executive Officer and Director VANGUARD NATURAL RESOURCES, LLC By: /s/ Scott W. Smith Name: Scott W. Smith Title: President, Chief Executive Officer and Director Date: December 31, 2010
